LA‘»N L.EBF€ARY

NO. 3056l

IN THE SUPREME COURT OF THE STATE OF HAWAFl

    

KEAHOLE DEFENSE COALlTlON, lNC., §§
a Hawaii non-profit Corporation, Petitioner’ §§
§

V S . §§
`B i.

STATE OF HAWAl‘l PUBLlC UTlLlTlES COMMlSSlON; DlV, N OFlh

CONSUMER ADVOCATE, STATE OF HAWAI‘l DEPARTMEN; M §§

COMMERCE AND CONSUMER AFFAlRS; and HAWAll ELECYYlC §§
LIGHT COMPANY, lNC., a Hawaii Corporation, RespoH§ents.~i

ORlGlNAL PROCEEDING
(Docket No. 05-O3l5)

ORDER
(By: Moon, C.J., Nakayama, Acoba, and Duffy, JJ. and
Circuit Judge Nishimura, in place of Recktenwald, J., recused)

Upon consideration of the petition for a writ of

mandamus filed by petitioner Keahole Defense Coalition, lnc. and

the papers in support, it appears that HRS § 269-l6(d) (2007)

does not require the respondent commission to issue a final
05-O3l5 “as expeditiously as possible”
2007

decision in Docket No.
after issuance of the respondent commission’s April 4,

interim decision. “[A]s expeditiously as possible,” as used in

HRS § 269-l6(d), relates to the statute’s requirement that the

respondent commission make every effort to issue its decision

before nine months from the date the public utility filed its

completed application. See S. Stand. Comm. Rep. No. 507, in l976

Senate Journal, at llOl (“[S]ubsection (d) [of HRS § 269-l6]

mandates the Public Utilities Commission to use its best efforts

to complete the rate proceeding within 9 months from the date the

completed application was filed.”). The time for issuing a final

decision after issuance of an interim decision allowing a rate

increase is not prescribed by HRS § 269-16 or by any other
statute or administrative rule. Hanabusa v. Linqle, 119 Hawafi
341, 198 P.3d 604 (2008) applies to an appointive duty of the
governor and does not compel us to impose a reasonable time
standard on the respondent commission's issuance of a final
decision in Docket No. O5~O315. Therefore, petitioner is not
entitled to mandamus relief. §g§ HRS § 602-5(3) (Supp. 2009)
(The supreme court has jurisdiction and power to issue writs of
mandamus directed to public officers to compel them to fulfill
the duties of their offices.); ln Re DisciplinarV Bd. Of Hawaii
Supreme Court, 91 HawaiH.363, 368, 984 P.2d 688, 693 (1999)
(Mandamus relief is available to compel an official to perform a
duty allegedly owed to an individual only if the individual’s
claim is clear and certain, the official’s duty is ministerial
and so plainly prescribed as to be free from doubt, and no other
remedy is available.). Accordingly,

IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.

DATED: Honolulu, Hawafi, Ju1y 9, 2010_

Wy%-

/5¢.,¢,¢4¢¢ £